Citation Nr: 1546548	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  09-16 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder.

2.  Entitlement to service connection for degenerative joint disease.

3.  Entitlement to service connection for a respiratory disorder, to include sinusitis and allergic rhinitis.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from aa May 2008 rating decision.

In April 2011, the Board remanded the claims to obtain VA treatment records. 

In September 2013, the Board reopened the Veteran's claims for service connection for disabilities of the left lower extremity and left upper extremity, and remanded the claims for service connection, on the merits, for further development.  In a January 2014 rating decision, the RO granted service connection for left lower extremity and left upper extremity disorders, resolving the Veteran's appeal as to those matters.

In September 2013, the Board again remanded the remaining claims on appeal for further development.  The Board has now expanded the claim adjudicated as one involving allergic rhinitis to encompass 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  

The Board's decision on the claim for service connection for an acquired psychiatric disorder is set forth below.  The remaining claims for service connection for degenerative joint disease and a respiratory disorder are addressed in the remand following the order.  The remand also addresses claims for service connection for bilateral hearing loss and tinnitus-for which the Veteran has completed the first of two actions required to place these matters in appellate status.  These matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


FINDINGS OF FACT

1,  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  An acquired psychiatric disorder, to include an anxiety disorder, did not manifest  during service or for years thereafter, and competent, probative evidence indicates that such disorder is not causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include an anxiety disorder, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Consideration

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  A letter dated in February 2008, sent prior to the initial unfavorable rating decision issued in May 2008, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  In October 2013, the RO requested records from the Social Security Administration (SSA).  In November 2013, the RO received a response from the SSA National Records Center, indicating that the Veteran's medical records had been destroyed.
He has not identified any additional, outstanding, relevant records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in December 2013.  The examiner offered an etiological opinion as to the claimed disorder and based his conclusion on a review of the record, to include an interview with the Veteran, a full examination and discussion of the significance of potentially relevant evidence within the service treatment records.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the service connection issue decided herein has been met.  

In April 2011 and September 2013, the Board remanded the case for additional development.  The April 2011 remand instructed the AOJ to obtain outstanding treatment records.  The September 2013 remand instructed the AOJ to request SSA records and schedule the Veteran for a VA examination.  The Board notes that outstanding VA treatment records were obtained and, as noted above, the Veteran's SSA records were not available as they were destroyed by SSA.  Furthermore, the Veteran was afforded an adequate VA examination addressing the relevant matter on appeal.  Therefore, the Board finds that the AOJ has substantially complied with the April 2011 and September 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. § 3.384, the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for an acquired psychiatric disorder, which he claims is due to active duty service.  However, considering the claim in light of the pertinent legal authority, the Board finds that the claim for service connection must be denied.

The Veteran's service medical records. to include his treatment records and the  December 1969 separation examination report, are negative for any psychiatric complaints, findings, or diagnoses. Hence, no psychiatric disability was diagnosed or otherwise shown in service.

Post service, January 2003 VA treatment records note that the Veteran reported that his anxiety began after open heart surgery in October 1999.

On VA examination in November 2013, the examiner noted that the Veteran had a diagnosis of depressive disorder.  The Veteran had been receiving mental health treatment at the Memphis VA Medical Center since 1998.  When the examiner asked the Veteran why he sought treatment, the Veteran responded that his primary care doctor recommended it; however, the Veteran was unsure why.  As to military service, the Veteran reported that he was injured on two different occasions while working as a mechanic.  He denied combat exposure or any history of military sexual trauma.  The examiner noted that when he asked the Veteran why he was taking medication, the Veteran stated, "it's for depression or something I guess.  I don't know if you'd call it depressed or just angry."  The examiner opined that the Veteran's depressive disorder is less likely as not caused by or a result of his military service.

The above-cited evidence indicates that an acquired psychiatric disorder, to include an anxiety disorder, did not manifest during service or for many years thereafter.   Moreover, on the question of whether the psychiatric disorder diagnosed years after service is medically to service, the Board accords great probative weight to the November 2013 medical opinion as it is predicated on an interview with the Veteran and a complete review of the record, to include the service treatment records and post-service medical records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   Notably, there is no contrary medical opinion of record, and neither the Veteran nor his representative and identified or even alluded to the existence of any medical evidence or opinion that, in fact, establishes a nexus between current psychiatric disability and service.

In addition to the medical evidence noted above, the Board has  considered the Veteran's lay statements of record.  Aside from filing a claim for an anxiety disorder, the Veteran has not made any statements or submitted any evidence specifically to support a finding that any such acquired psychiatric disorder is related to or had its onset during service.  Notably, the Veteran has not been diagnosed with a psychosis-a disease recognized as disease recognized as chronic under 38 C.F.R. § 3.309(a)-the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.  In any event, there are no specific assertions of continuity of symptoms in this case.

The Board further notes that, as a lay person, the Veteran is not competent to render a probative opinion on a complex medical matter, such as whether his acquired psychiatric disorder is related to service.  In this regard, while the Veteran is competent to describe symptoms (see, e.g., , he is not competent to directly link his current psychiatric disability to service , as the question of the etiology of such disability involves an internal processes extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 


Consequently, based on the foregoing, the Board finds that an acquired psychiatric disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder, to include anxiety disorder, is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran claims that he has degenerative joint disease and allergic rhinitis as a result of his active duty service.  As noted above, these matters were previously remanded by the Board in September 2013.  The Board notes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As to the claim for service connection for degenerative joint disease, the September 2013 remand stated, "[i]f a form of arthritis is diagnosed, the examiner should specify which joints are affected and also specifically comment on any assertions of continuity of symptomatology since service, if applicable."  The Veteran was afforded a VA examination in November 2013.  The examiner noted that the Veteran had degenerative joint disease of the left thigh, left knee, and left shoulder.  The examiner opined that the Veteran's degenerative joint disease of the left thigh and left knee was less likely than not caused by active duty service.  His rationale was that the record does not show any incidents or problems that would have caused degenerative joint disease.  The examiner did not provide an opinion as to the etiology of the Veteran's left shoulder degenerative joint disease.  However, in April 2014, the examiner provided an addendum opinion stating that the record does not show any injury to the shoulder that would produce degenerative joint disease.  The examiner stated that there was a notation of an arm injury in August 1969, to include an ulna injury.  However, this injury did not appear to be associated with the shoulder.  During his examination, the Veteran denied injury to his shoulder.  The examiner opined that it is "less likely that the current early [degenerative joint disease] of the left shoulder is secondary to active duty and more likely directly secondary to the normal aging process and not secondary to active duty."

The Board notes that the evidence of record indicates that the Veteran has degenerative joint disease of the lumbar and thoracic spine.  In this regard, November 2005 VA treatment notes show a diagnosis of lumbar spine degenerative joint disease, and August 2009 VA treatment notes show a diagnosis of thoracic spine degenerative joint disease.  However, the examiner did not comment as to the etiology of the Veteran's degenerative joint disease of the spine.  Furthermore, the Board notes that July 2013 VA treatment notes indicate that the Veteran was diagnosed with psoriatic arthritis in 2000.  However, no etiology opinion was rendered with regard to such diagnosis.  The Board notes that the September 2013 remand requested an etiological opinion with respect to any form of arthritis diagnosed.  

Accordingly, the Board finds that the AOJ should arrange to obtain an addendum opinion from the prior VA examiner or another appropriate physician.  The AOJ should only arrange for the Veteran to undergo further VA examination if one is deemed necessary in the judgment of  the physician designated to provide the addendum opinion..  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran is hereby advised that failure to report for any scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.

As for the claim involving allergic rhinitis, the Board notes that the Veteran was afforded a VA examination in November 2013.  The examiner noted that the Veteran had a diagnosis of chronic sinusitis.  He also indicated that the Veteran claimed he had allergic rhinitis.  The examiner stated that the records note that the discharge physical and report of medical history were negative for sinus problems.  Based on a review of the record, the examiner opined that it is less likely than not that the Veteran's current sinus problems were caused by active duty service.  

The Board notes that the Veteran has claimed that his allergic rhinitis is related to his active duty service.  VA treatment records, as well as the report of an October 2008 VA general medical examination, show that the Veteran has a current diagnosis of allergic rhinitis.  However, the examiner only provided an etiological opinion with respect to sinusitis.  As the September 2013 remand instructed the AOJ to obtain an opinion as to the etiology of the Veteran's allergic rhinitis, and no such opinion was obtained, the Board finds that this claim must be remanded for an addendum opinion from the prior VA examiner or another appropriate physician.  The AOJ should only arrange for the Veteran to undergo further VA examination if one is deemed necessary in the judgment of a competent medical professional.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon, supra.

Prior to obtaining further medical opinions on these claims, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As regards VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Memphis, Tennessee, dated through November 2013.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Chicago VAMC (and any other VA facility(ies)), all pertinent, outstanding records of evaluation and/or treatment of the Veteran since November 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (2015) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

As a final point, the Board notes that in October 2014, the Veteran filed a notice of disagreement with respect to a September 2014 rating decision which denied service connection for bilateral hearing loss and tinnitus.  However, the AOJ has not yet issued an SOC with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC addressing the denials of service connection for bilateral hearing loss and tinnitus, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal as to those claims.  

The Veteran and her representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claims referenced above, within 60 days of the issuance of the SOC.

2.  Obtain all records of VA evaluation and/or treatment of the Veteran, to include from the Memphis VAMC, dated since November 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the November 2013 VA examiner with respect to the claim for degenerative joint disease.    

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinio/examination report should include discussion of the Veteran's documented medical history and assertions.  If an examination is conducted, all appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

With respect to diagnosed of degenerative joint disease of the lumbar and thoracic spine, for each disability, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during, or is otherwise medically related to, his active military service.

With respect to the Veteran's diagnosed  psoriatic arthritis, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during, or is otherwise medically related to, his active military service.

In addressing the above, the examiner must consider and discuss all pertinent in- and post-service medical and other objective evidence of record, as well as all lay assertions, to include the Veteran's competent lay assertions as to the onset, nature and continuity of symptoms.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the November 2013 VA examiner as to the claim for allergic rhinitis.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  If an examination is conducted, all appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

With respect to the Veteran's diagnosed  allergic rhinitis, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during, or is otherwise medically related to, his active military service.

In addressing the above, the examiner must consider and discuss all pertinent in- and post-service medical and other objective evidence of record, as well as all lay assertions, to include the  Veteran's competent lay assertions as to the nature, onset and continuity of symptoms..

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for 




Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


